_____________

                                   No. 95-4130MN
                                   _____________

Dennis Groshel,   *
                                    *
                  Appellee,         *
                                    *
      v.                            *
                                    *   Appeal from the United States
Mary Corley, individually and       *   District Court for the District
as Chief of Canteen Services,       *   of Minnesota.
Veterans Administration Medical     *
Center; James B. Donahoe,           *            [UNPUBLISHED]
individually and as                 *
Administrator of Veterans           *
Canteen Services,                   *
                                    *
                 Appellants.        *
                              _____________

                      Submitted:    October 23, 1996

                         Filed:     February 26, 1997
                                   _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Mary Corley and James B. Donahoe appeal the district court's award
of injunctive relief to Dennis Groshel, a blind vendor who operates vending
machines as a Randolph-Sheppard Act licensee of the Minnesota Department
of Economic Security.    See 20 U.S.C. §§ 107-107f (1994).   We have resolved
the merits of Corley's and Donahoe's appeal in a consolidated case.      See
Minnesota Dep't of Econ. Sec. v. Riley, No. 96-2477 (8th Cir. Feb. 26,
1997).   Our decision in the companion case renders this case moot.    Hence,
we dismiss Corley's and Donahoe's appeal, vacate the district court's
order, and remand with instructions to dismiss the case.      See Longley v.
Holahan, 34 F.3d 1366, 1367 (8th Cir. 1994).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-